Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 8/4/22. Claims 1-3, 6, 9 and 10 have been amended. Claims 1-3,6,9-12,15-17 and 20 are pending after amendment. After careful consideration of applicant amendment and arguments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Objections
Claims 1,9,10 are objected to because of the following informalities:  Applicant uses “or”, which is a choice and tends to broaden the scope because only side of the “or is required” and “related to privacy” while more specific, again must only be related…… This provides a broad reading because privacy related might be interpreted in various ways.  Further the novelty as pointed out in the arguments is the process for conducting transactions without sensitive information, thus the claim would be more persuasive if the claims the mechanism rather than the results . Appropriate correction is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,9-12,15-17, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10008102 to McEachron in view of US Patent Publication to Tran 20170232300, 2018/0075393 to Lovell and Zernik US Patent Publication 20050004922

As per claim 1, McEachron disclose;
obtaining, by the terminal equipment of the blockchain network, vehicle-related information of a user; 
McEachron (col. 11,12 appears to identify the user of a vehicle for example, “vehicle related” does not have to be part of the vehicle, the invention is directed to vehicles fig. 4)
embedding, by the terminal equipment of the blockchain network, an identifier of the user into the vehicle-related information of the user; 
McEachron (col. 11,12 appears to identify the user of a vehicle for example, “vehicle related” does not have to be part of the vehicle, re: embedding see col. 8 lines 20-30)
depositing, by the terminal equipment of the blockchain network, the vehicle-related information embedded with the identifier of the user in a blockchain as a transaction object based on the blockchain network; McEachron (col. 9, block chain may be used to store data)
determining, by the terminal equipment of the blockchain network, whether a transaction initiator is the user when the transaction on target vehicle-related information embedded with the identifier of the user is detected; and Tran(0207, 0208 and 0209)
according to an identity of a buyer of the transaction or a purpose of the transaction, whether the identity of the buyer is in a preset permitted list or the purpose of the transaction meets a preset purpose, when the transaction initiator is not the user, 
Tran(0449) in a case that the identity of the buyer is in the preset permitted list and the purpose of the transaction meets the preset purpose, permitting, by the terminal equipment of the blockchain network, continuation of the transaction on the target vehicle-related information; 
Tran(0449) andPage 2 of 14Application No.: 16/611999 Reply to Office action of: May 27, 2022 in a case that the identity of the buyer is not in the preset permitted list or the purpose of the transaction does not meet the preset purpose, identifying, by the terminal equipment of the blockchain network, sensitive information related to privacy of the user in the target vehicle-related information; removing, by the terminal equipment of the blockchain network, the sensitive information related to privacy of the user from the target vehicle-related information; Tran(0449)
It would therefore have been obvious to one of ordinary skill in the art before the filing of the invention to combine the vehicle disclosure of McEachron with the blockchain teachings of Tran is because a vehicle user would want to be connected to a network for various purposes. (0003-4)
and permitting, by the terminal equipment of the blockchain network, continuation of the transaction on the target vehicle-related information. Lovell (0040, “related to” )
Here in Lovell, 0074, 0078, permission is controlled to a social media website. In this case if the user is on the permitted use, then they can use that portion of the data. However, if they are not, then they cannot use that portion of the database. Here McEachron, Tran and Lovell do not explicitly disclose what Zernik teaches; with the sensitive information related to privacy of the user being removed (0039)
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the tracking disclosure with McEachron with the sanitization features of Zernick for the motivation of protecting sensitive information form being released inadvertently. (0001-2)

As per claims 2,11 and 16 McEachron discloses; The method according to claim 1, wherein said embedding by the terminal equipment of the blockchain network an identifier of the user into the vehicle-related information of the user comprises: embedding terminal equipment of the block chain network(col. 12, lines 10-15)a digital watermark of the user into the vehicle-related information of the user.  McEachron (col. 8 lines 25-30 watermark) 

As per claims 3, 12, and 17 McEachron does not explicitly disclose determining , by the device having a unique network address a privacy level of the vehicle information of the user.
However, Tran teaches, The method according to claim 1, wherein after said obtaining by the terminal equipment vehicle- related information of a user and before said embedding by the terminal equipment of the blockchain network an identifier of the belonged user into the vehicle-related information of the user, the method further comprises: determining by terminal equipment of the blockchain network a privacy level of the vehicle-related information of the user; and triggering by terminal equipment of the blockchain network the determination module embedding an identifier of the belonged user into the vehicle- related information of the user when the determined privacy level is higher than a preset Page 3 of 10Application No.: level.  Tran(0273)

As per claims 6, 15, and 20 McEachron discloses;
The method according to claim 1, wherein said obtaining by the terminal equipment of the blockchain network the vehicle-related information of a user comprises: obtaining, by the terminal equipment of the blockchain network the vehicle-related information; determining, by the terminal equipment of the blockchain network the, according to a pre- stored identity identifier of the user, whether vehicle owner corresponding to the obtained vehicle-related information is the user; and determining, by the terminal equipment of the blockchain network that the obtained vehicle-related information belongs to the user when it is determined that the vehicle owner corresponding to the obtained vehicle-related information is the user.  
McEachron(col 2-3)
  

Response to Arguments
Applicant filed an amendment on 8/4/22. Claims 1-3, 6, 9 and 10 have been amended. Claims 1-3,6,9-12,15-17 and 20 are pending after amendment. After careful consideration of applicant amendment and arguments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Objections – withdrawn in view of argument and amendment.
Claim Rejections - 35 USC 112 – moot in view of amendment
Claim Rejections - 35 USC 103 
Claims 1-3, 6, 9-12, 15-17 and 20 are rejected under 35 U.S.C.103 as being unpatentable over US Patent 10008102 to McEachron in view of US Patent Publication to Tran 20170232300 and 2018/0075393 to Lovell. 

Claim 1 is rejected under 35U.S.C.103 as being unpatentable over McEachron in view of Tran and Lovell. Applicant traverses this rejection. 

The method for processing vehicle-related information based on blockchain of claim 
1 now recites, in part, determining, by the terminal equipment of the blockchain network, according to an identity of a buyer of the transaction or a purpose of the transaction, whether the identity of the buyer is in a preset permitted list or the purpose of the transaction 
meets a preset purpose, when the transaction initiator is not the user,Page 10 of 14 iApplication No.: 16/611999Reply to Office action of: May 27, 2022n a case that the identity of the buyer is in the preset permitted list and the 
purpose of the transaction meets the preset purpose, 

permitting, by the terminal equipment of the blockchain network, 
continuation of the transaction on the target vehicle-related information; and 
in a case that the identity of the buyer is not in the preset permitted list or the 
purpose of the transaction does not meet the preset purpose, 
identifying, by the terminal equipment of the blockchain network, sensitive 
information related to privacy of the user in the target vehicle-related information; 
removing, by the terminal equipment of the blockchain network, the 
sensitive information related to privacy of the user from the target vehicle-related 
information; and 
permitting, by the terminal equipment of the blockchain network, 
continuation of the transaction on the target vehicle-related information with the 
sensitive information related to privacy of the user being removed. 


The office action indicates that McEachron and Tran fail to disclose the above features, but alleges that the above features are taught by Lovell. 

Lovell relates generally to a computer implemented system for tracking and verifying volunteer activities. The social network user profile database 20A can store user profile data, including descriptive data of personal information such as, but not limited to, a first name and last name of the user, a valid email address, a unique user identifier within the social network, birth date, gender, occupation, etc.

The social network server 18 can store the information in the social network user database 20, and the processor-based web application server 22 can be permitted to access information in the social network user database 20 if the user grants permission. The database 20 can also store a user's social network contacts, for example, in database 20B. 

A user's social network contacts can be provided via one or more software agents and/or hardware modules coupled to the database 20B. For example, a user can invite a member of the social network to become a friend, and the invited member may become listed as such in the user's list of social network contacts if the invited member agrees. See Paragraphs [0002] and [0074]. That is to say, Lovell merely discloses permission may be controlled to a social network user database, and in the system of Lovell, the users would be allowed to receive interesting 
Application No.: 16/611999 
Reply to Office action of: May 27, 2022 
and relevant information about their primary interests, current location and activities without having to necessarily know who the best sources of that information are. An access of interesting and relevant information about their primary interests may be achieved based on permission of the user. 


However, this is totally different from the claimed permission of continuation of the transaction on the target vehicle-related information in which the sensitive information related to privacy of the user being removed. 

For example, the original target vehicle-related information includes "Zhang San (license plate number 123456) has a parking violation on March 5, 2018", after removing and filling the sensitive information, the target vehicle-related information includes "Zhang * (license plate number 123456) has a parking violation on March 5, 2018".

See paragraph [110] of the published specification. That is, Lovell fails to supply the missing teaching that there is the selective removal of user's privacy information from the information object to be transacted as claimed in claim 1. 

Furthermore, in the present application the claimed method for processing vehicle- related information includes a step of determining, according to an identity of a buyer of the transaction or a purpose of the transaction, whether the identity of the buyer is in a preset permitted list or the purpose of the transaction meets a preset purpose. When it is determined that the identity of the buyer is in the preset permitted list and the purpose of the transaction meets the preset purpose, continuation of the transaction on the target vehicle-related information is permitted by the terminal equipment of the blockchain network. When it is determined that the identity of the buyer is not in the preset permitted list or the purpose of the transaction does not meet the preset purpose, sensitive information related to privacy of the user in the target vehicle-related information is identified, and then removed from the target vehicle-related information, such that the transaction on the target vehicle-related information is continued with the sensitive information related to privacy of the user being removed. 

Based on those distinctive features, the technical solution of claim 1, on the one hand, can restrict people other than the information owner from transmitting the private information of the information owner through the blockchain network, thereby protecting the personal and property security of the information owner; on the other hand, can reduce the computation complexity of the blockchain network on the premise of protecting user privacy and thus improve thePage 12 of 14 
Application No.: 16/611999 
Reply to Office action of: May 27, 2022 
transaction efficiency of the vehicle-related information. See paragraphs [0054], [0088] and [0116] of the published specification. Based on these advantage technical effects the distinctive technical features achieve, claim 1 should stand non-obvious over the cited prior arts. 


Here the applicant argument is most specifically directed at the continuation of the transaction being related to (in summary) the sensitive information relative to user privacy has been removed…. (in summary)

The examiner has provided a reference in a better attempt to address the sensitive information being removed….. as per the amendment. The examiner recommends that the applicant consider claiming the elements or method for making a transaction without utilizing the sensitive information… Claims 2, 3 in combination assist with that goal though the use of those claims might require further consideration/search if they are to be rolled up.


Claims 9, 10 are argued similar to claim 1.


Dependent claims 11-12, 15 and 16-17, argued by virtue of dependency on the independent claims. 
Application No.: 16/611999 




Conclusion
Network Security and Privacy Challenges in Smart Vehicle-to-Grid, IEEE 2017

Towards Transparency and Trustworthy: A Used-Car Deposit Platform Based on Blockchain IEEE 2019
                                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698